


Exhibit 10.5


Summary of Certain Compensation for
Directors of Park National Corporation


Annual Retainers and Meeting Fees
Annual Retainers Payable in Common Shares
Each director of Park National Corporation (“Park”) who is not an employee of
Park or one of Park’s subsidiaries (a “non-employee director”) receives, on the
date of the regular meeting of the Park Board of Directors held during the
fourth fiscal quarter, an annual retainer in the form of common shares awarded
under the Park National Corporation 2013 Long-Term Incentive Plan. The number of
common shares awarded as the annual retainer for the fiscal year ended
December 31, 2014 (the “2014 fiscal year”) was 200 common shares. These common
shares were delivered on the date of the regular meeting of the Park Board of
Directors held during the fourth quarter of the 2014 fiscal year.
Each non-employee director of Park also serves on the board of directors of
either The Park National Bank (“Park National Bank”) or one of the divisions of
Park National Bank, and receives, on the date of the regular meeting of the Park
Board of Directors held during the fourth fiscal quarter, an annual retainer in
the form of: (a) 150 common shares for members of the board of directors of Park
National Bank; and (b) 100 common shares for members of the board of directors
of a division of Park National Bank. These common shares were delivered on the
date of the regular meeting of the Park Board of Directors held during the
fourth quarter of the 2014 fiscal year.
Cash Compensation
The following table sets forth the cash compensation paid by Park to Park’s
non-employee directors for the 2014 fiscal year, and to be paid by Park to
Park’s non-employee directors for the fiscal year ending December 31, 2015 (the
“2015 fiscal year”):
Meeting Fees:
 
Each meeting of Board of Directors attended (1)
$1,200
Each meeting of Executive Committee attended
$900
Each meeting of Audit Committee attended
$900
Each meeting of each other Board Committee attended
$600
Annual Retainers (2):
 
Annual Retainer for Committee Chairs:
 
 
Audit Committee
$7,500
 
Nominating Committee
$5,000
 
Compensation Committee
$5,000
 
Risk Committee
$5,000
Annual Retainer for Other Committee Members:
 
 
Executive Committee
$5,000
 
Audit Committee
$5,000
 
Risk Committee
$2,500
 
Compensation Committee
$2,500
 
Investment Committee
$2,500
 
Nominating Committee
$2,500
Lead Director Additional Annual Retainer
$15,000

(1)    If the date of a meeting of the full Board of Directors is changed from
that provided for by resolution of the Board and a Park non-employee director is
not able to attend the rescheduled meeting, he or she receives the meeting fee
as though he or she attended the meeting.






--------------------------------------------------------------------------------




(2) Annual retainers are pro-rated based upon a director's period of service on
a Board Committee and/or as a Board Committee Chair during the year.
Each non-employee of Park also serves on the board of directors of either Park
National Bank or one of the divisions of Park National Bank and, in some cases,
receives a specified amount of cash for such service as well as fees for
attendance at meetings of the board of directors of Park National Bank or the
applicable division of Park National Bank (and committees of the respective
boards).
In addition to the annual retainers and meeting fees discussed above,
non-employee directors also receive reimbursement of all reasonable travel and
other expenses of attending board and committee meetings.
C. Daniel DeLawder and David L. Trautman receive no compensation for:
(i) serving as a member of the Board of Directors of Park; (ii) serving as a
member of the board of directors of Park National Bank; or (iii) serving as a
member of any committee of the respective boards. During the period of his
service in the 2014 fiscal year (from January 1, 2014 until his death on
December 1, 2014), Harry O. Egger received no compensation for: (i) serving as a
member of the Board of Directors of Park; (ii) serving as a member of the board
of directors of the Security National Bank Division of Park National Bank; or
(iii) serving as a member of any committee of the respective boards of
directors. Since February 1, 2014, William T. McConnell has been treated as a
non-employee director of Park and received and is to receive the same
compensation as other non-employee directors of Park.
Other Compensation
William T. McConnell was employed by Park National Bank in a non-executive
officer capacity from January 1, 2014 until January 31, 2014, and in such
capacity, he received the amount of $3,800 during the 2014 fiscal year. Since
February 1, 2014, Mr. McConnell has received the same compensation as other
non-employee directors of Park.
Harry O. Egger was employed by the Security National Bank Division of Park
National Bank, in a non-executive officer capacity until his death on December
1, 2014. In such capacity, he received the amount of $31,731 during the 2014
fiscal year.








